Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to the Amendment filed on 01/13/2021.  Claims 1-5, 7, 8 and 10 have been amended.  Claims 11-15, 17, 19 and 20 have been canceled.  Claims 22-33 have been added.  Claims 1-5, 7, 8, 10 and 22-33 are pending in the case.  

Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. 
Applicant argues that Mahan does not teach reusing previously generated data files of the graphical representation of node. (pages 12-13 of the Argument)
Examiner disagrees.
[0033] of Mahan, “when a unique instance of a page (for example, an "itemdetail" page) has never been fetched or cached on a computer device, and that instance of the page is requested, the described aspects provide a behavior that results in fetching the page data (for example, including the hyper text markup language (html) or extensible html (xhtml), cascading sheet style (css), and javascript (js)) and creating a static portion of a document object model (DOM) from the xhtml and css. This static portion of the DOM is stored in cache and can be reused. For that page, the js is then executed, resulting in one or more data requests (for example, an XMLHttpRequest (XHR)). The initial js and the handling of each of the one or more responses results in the creating of one or more dynamic portions of the DOM for that instance of the page. Then, when a second instance of the page is requested, the static DOM portion can be reused, and the js is executed for the new query string of the request corresponding to the second instance of the page, resulting in one or more new data requests and the creating of one or more dynamic portions of the DOM for the new instance of the page.” Hence, when the second DOM tree is created when the user request second instance of the page, the DOM includes portion with new data and the dynamic portion of the DOM was not shown in the first view with first plurality of nodes of the DOM and the portion of the static part of the DOM is being reused and re-rendered, further, ([0092] of Mahan, “When catalog page 600 is requested, the mobile device may determine whether catalog page 600 has similar structures corresponding to main page 500 and/or other pages in the shopping application. Upon determining that the catalog page 600 has similar structures as main page 500, the mobile device may retrieve and reuse the similar structures of catalog page 600 from the DOM of main page 500. In addition, the mobile device may determine that catalog page 600 has structures that are different from main page 500 and may create a DOM for the items unique to catalog page 600.”  Hence when render a different page from the main page, second plurality of DOM nodes/objects associated with the new catalog page 600 are different than the first plurality of DOM nodes/objects as in the main page and some of the dynamic/second plurality of DOM nodes/objects are rendered that was not rendered before with the main page of the static/first plurality of DOM nodes/objects.

Applicant’s arguments with respect to claims 1-5, 7, 8, 10 and 22-33 have been considered and are persuasive.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10 and 22-33 are rejected under 35 U.S.C. 103 as being unpatentable over Boys et al (US 20150106758 A1) and in view of Reesman et al (US 20120102392 A1) and in further view of  Mahan et al (US 20100262780 A1).
 	Referring to claims 1 and 22, Boys discloses a method comprising: 
 	generating, using a processor of a machine, a graphical representation of a first portion of a dataset based on a first scale level, (Fig. 16 and [0112]-[0113] of Boys, first rendering/zoom display of the graphical representation of dataset, e.g., model 1608) the graphical representation of the first portion of the dataset comprising a view of a first set plurality of nodes from the dataset; (Fig. 17 of Boys, graphical representation of dataset comprises view of a plurality of nodes, such as 1706)
 	receiving a first user input requesting a viewing scale adjustment to the graphical representation of the first portion of the dataset, the first user input specifying a second scale level for viewing the first set of nodes at a larger size than at the first scale level; (Fig. 17 and [0114] of Boys, graphical representation of dataset comprises view of a plurality of nodes, upon the user’s request to zoom in, or scale in to a specific zoom level [0113] of Boys, where zoom in causes the nodes to show in larger size or more close up view of the dataset/nodes)
  	determining that the second scale level specified by the first user input is above a predefined zoom threshold; (Fig. 17 and [0114] of Boys, graphical representation of dataset comprises view of a plurality of nodes, upon the user’s request to zoom out to a certain level, if the zoom is above the threshold, the additional data in the next zoom level is not show)
 	in response to determining that the second scale level is above the predefined zoom threshold, updating the graphical representation of the first portion of the dataset based on the second scale level, yielding an updated graphical representation of the first portion of the dataset, the updated graphical representation of the first portion of the dataset being a scaled view of the graphical representation of the first portion of the dataset that presents the first set of nodes at the larger scale size than presented at the first scale level.  (Fig. 17 and [0114] of Boys, graphical representation of dataset comprises view of a plurality of nodes, upon the user’s request to zoom out to a certain level, if the zoom is above the threshold, the additional data in the next zoom level is not show, verse, if the user zoom in above a threshold, then additional data of the node is shown as the second rendering convention, where zoom in causes the nodes to show in larger size or more close up view of the dataset/nodes);
	causing image files of the graphical representation of the first set of nodes to be stored in a computer-readable medium.  ([0038] of Boys, where the data of simulation is stored in a repository, where the data is an image filed in a graphical representation, as shown in Fig. 7, where the canvas in the model is displayed in the graphical display)
Boys does not specifically disclose “the graphical representation of the first portion of the dataset being generated according to a first rendering convention comprising using a hypertext modeling language (HTML) canvas element to render the first set of nodes;” and “wherein updating the graphical representation of the first portion of the dataset is performed according to a second rendering convention comprising rendering the subset of the first set of nodes in a domain object model (DOM).”
However, Reesman discloses the graphical representation of the first portion of the dataset being generated according to a first rendering convention comprising using a hypertext modeling language (HTML) canvas element to render the first set of nodes; ([0056]-[0058] of Reesman, displaying a portion of a dataset, such dataset relating to HTML document within a display area and only a portion of the dataset may be displayed at any one time) and wherein updating the graphical representation of the first portion of the dataset is performed according to a second rendering convention comprising rendering the subset of the first set of nodes in a domain object model (DOM).  ([0108]-[0110] of Reesman, when a pre-defined spatial relationship has been determined, e.g., certain child node has been rendered outside of the display area, in order to render the elements within the display, DOM tree is use for the rendering rather than HTML, so that structured document can be more efficiently processed when rendering selection portions [0016] of Reesman)
Boys and Reesman are analogous art because both references concern method of rendering graphical representations of dataset.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Boys’s zooming of graphical representations of dataset using HTML method with data modeling rendering format such as html and DOM as taught by Reesman because doing so to more efficiently render canvas elements instead of using HTML canvas elements ([0180] of Reesman).
Boys and Reesman do not specifically disclose “receiving a second user input requesting to view of a second portion of the data set comprising a second set of nodes, the second set of nodes include a set of nodes that are not included in the first set of nodes and a second node that is included in the first set of nodes; generating a graphical representation of the second portion of the dataset, the graphical representation of the second portion of the dataset comprising a view of the second set of nodes, wherein the graphical representation of the second portion of the dataset is generated by reusing a first image filed of the second node that was included in the first set of nodes, the first image file accessed from the computer readable medium.”
However, Mahan discloses receiving a second user input requesting to view of a second portion of the data set comprising a second set of nodes, the second set of nodes include a set of nodes that are set of nodes and a second node that is included in the first set of nodes; ([0092] of Mahan, “When catalog page 600 is requested, the mobile device may determine whether catalog page 600 has similar structures corresponding to main page 500 and/or other pages in the shopping application. Upon determining that the catalog page 600 has similar structures as main page 500, the mobile device may retrieve and reuse the similar structures of catalog page 600 from the DOM of main page 500. In addition, the mobile device may determine that catalog page 600 has structures that are different from main page 500 and may create a DOM for the items unique to catalog page 600.”  Hence when render a different page from the main page, second plurality of DOM nodes/subjects associated with the new catalog page 600 are different than the first plurality of DOM nodes/subject as in the main page ) generating a graphical representation of the second portion of the dataset, the graphical representation of the second portion of the dataset comprising a view of the second set of nodes; ([0050] of the Current specification recites “the data files that are selected by the rendering engine 210 depend on a number of nodes included in the view of the second portion of the graphical representation. In other words, the rendering engine 210 selects as many of the stored data files as are needed to depict the nodes in the second portion of the graphical representation of the dataset.” Hence the DOM reuses as many DOM objects as possible, but not limited to certain number of the DOM objects.   [0093] of Mahan, “For example, the mobile device may determine that the title 604, the listing of items to purchase 608a-608n and/or categories of items 606 have similar structure as features in main page 500 (e.g., title 504, button 502 and listings 506a-506n) and may retrieve and reuse the similar structures from main page 500 DOM. In addition, the mobile device may determine that the name of the title 604, e.g., "New This Week", names for the games 612a-612n, icons for the games 608a-608n, prices for the games 614a-614n, and/or the ratings for the games 616a-616n are unique to catalog page 600, and thus, may create a dynamic DOM for the features that are unique to catalog page 600.”)and wherein the graphical representation of the second portion of the dataset is generated by reusing a first image filed of the second node that was included in the first set of nodes, the first image file accessed from the computer readable medium ([0033] of Mahan, “when a unique instance of a page (for example, an "itemdetail" page) has never been fetched or cached on a computer device, and that instance of the page is requested, the described aspects provide a behavior that results in fetching the page data (for example, including the hyper text markup language (html) or extensible html (xhtml), cascading sheet style (css), and javascript (js)) and creating a static portion of a document object model (DOM) from the xhtml and css. This static portion of the DOM is stored in cache and can be reused. For that page, the js is then executed, resulting in one or more data requests (for example, an XMLHttpRequest (XHR)). The initial js and the handling of each of the one or more responses results in the creating of one or more dynamic portions of the DOM for that instance of the page. Then, when a second instance of the page is requested, the static DOM portion can be reused, and the js is executed for the new query string of the request corresponding to the second instance of the page, resulting in one or more new data requests and the creating of one or more dynamic portions of the DOM for the new instance of the page.” Hence, when the second DOM tree is created when the user request second instance of the page, the DOM includes portion with new data and the dynamic portion of the DOM was not shown in the first view with first plurality of nodes of the DOM and the portion of the static part of the DOM is being reused and re-rendered, further, ([0092] of Mahan, “When catalog page 600 is requested, the mobile device may determine whether catalog page 600 has similar structures corresponding to main page 500 and/or other pages in the shopping application. Upon determining that the catalog page 600 has similar structures as main page 500, the mobile device may retrieve and reuse the similar structures of catalog page 600 from the DOM of main page 500. In addition, the mobile device may determine that catalog page 600 has structures that are different from main page 500 and may create a DOM for the items unique to catalog page 600.”  Hence when render a different page from the main page, second plurality of DOM nodes/objects associated with the new catalog page 600 are different than the first plurality of DOM nodes/objects as in the main page and some of the dynamic/second plurality of DOM nodes/objects are rendered that was not rendered before with the main page of the static/first plurality of DOM nodes/objects)
Boys and Reesman and Mahan are analogous art because both references concern method of rendering graphical representations of dataset.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Boys’s zooming of graphical representations of dataset using HTML method with data modeling rendering format such as html and DOM as taught by Reesman and reusing stored data for displaying nodes when re-rendering taught by Mahan because doing so to improve efficiency in page rendering to save computing power ([0031] of Mahan)
 	Referring to claims 2 and 23, Boys in view of Reesman and Mahan disclose the method of claim 1, further comprising presenting the updated graphical representation of the first portion of the dataset on a display communicatively coupled to a client machine.  ([0216] of Boys, the computing environments can be performed by a machine/client machine by remote processing device that are linked through a communications networks) 	Referring to claims 3 and 24, Boys in view of Reesman and Mahan disclose the method of claim 2, further comprising transmitting the dataset to the client machine via an interface of a server machine. ([0217] of Boys, the computing environments can be performed by a machine/client machine by remote processing device that are linked through a communications networks from a server [0038] of Boys) 	Referring to claims 4 and 25, Boys in view of Reesman and Mahan disclose the method of claim 1, wherein the scaled view includes a subset of the first set of nodes.  (Fig. 17 and [0114] of Boys, graphical representation of dataset comprises view of a plurality of nodes, upon the user’s request to zoom in, or scale in to a specific zoom level [0113] of Boys) 	Referring to claims 5 and 26, Boys in view of Reesman and Mahan disclose the method of claim 1, further comprising: presenting the graphical representation of the second portion of the data set  (Fig. 17 and [0114] of Boys, graphical representation of dataset comprises view of a plurality of nodes, upon the user’s request to zoom out to a certain level, if the zoom is above the threshold, the additional data in the next zoom level is not show, verse, if the user zoom in above a threshold, then additional data of the node is shown as the second rendering convention) 	Referring to claims 7 and 27, Boys in view of Reesman and Mahan disclose the method of claim 1, wherein updating the graphical representation of the first portion of the dataset comprises rendering textual information associated with at least one node from the first set of nodes.  (Fig. 17 and [0114] of Boys, where after another zoom in, the graphical representation renders text information associated with the node) 	Referring to claims 8 and 28, Boys in view of Reesman and Mahan disclose the method of claim 1, wherein the updating the graphical representation of the first portion of the dataset comprises: resizing at least one node from the first set of nodes based on the second scale level. ([0117] of Boys, where the icons of the node grows as the user zooms in of the node) 	Referring to claims 10 and 29, Boys in view of Reesman and Mahan disclose the method of claim 1, further comprising receiving third user input requesting an additional viewing scale adjustment to the graphical representation of the first portion of the dataset, the additional viewing scale adjustment third scale level for viewing the first set of nodes at a smaller scale size than at the second scale level; determining that the third scale level is below the predefined zoom threshold; and in response to determining that the third scale level is below the predefined zoom threshold, updating the updated graphical representation of the first portion of the dataset according to the first rendering convention. (See above in regard to “scale level” citations, and also Fig. 17 and [0114] of Boys, graphical representation of dataset comprises view of a plurality of nodes, upon the user’s request to zoom out to a certain level, if the zoom is above the threshold, the additional data in the next zoom level is not show, verse, if the user zoom in above a threshold, then additional data of the node is shown as the second rendering convention)

 	Referring to claim 30, Boys discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors or one or more computing devices, cause the one or more computing devices to perform operations comprising: 
 	generating a graphical representation of a first portion of a dataset based on a first scale level, (Fig. 16 and [0112]-[0113] of Boys, first rendering/zoom display of the graphical representation of dataset, e.g., model 1608) the graphical representation of the first portion of the dataset comprising a view of a first set of nodes from the dataset, (Fig. 17 of Boys, graphical representation of dataset comprises view of a plurality of nodes, such as 1706); 
 	receiving a first user input requesting a viewing scale adjustment to the graphical representation of the first portion of the dataset, the first user input specifying a second scale level for viewing the first set of nodes at a larger size than at the first scale level; (Fig. 17 and [0114] of Boys, graphical representation of dataset comprises view of a plurality of nodes, upon the user’s request to zoom in, or scale in to a specific zoom level [0113] of Boys, where zoom in causes the nodes to show in larger size or more close up view of the dataset/nodes)
(Fig. 17 and [0114] of Boys, graphical representation of dataset comprises view of a plurality of nodes, upon the user’s request to zoom out to a certain level, if the zoom is above the threshold, the additional data in the next zoom level is not show)
 	in response to determining that the second scale level is above the predefined zoom threshold, updating the graphical representation of the first portion of the dataset based on the second scale level, yielding an updated graphical representation of the first portion of the dataset, the updated graphical representation of the first portion of the dataset being a scaled view of the graphical representation of the first portion of the dataset that presents the first set of nodes at the larger scale size than presented at the first scale level, (Fig. 17 and [0114] of Boys, graphical representation of dataset comprises view of a plurality of nodes, upon the user’s request to zoom out to a certain level, if the zoom is above the threshold, the additional data in the next zoom level is not show, verse, if the user zoom in above a threshold, then additional data of the node is shown as the second rendering convention, where zoom in causes the nodes to show in larger size or more close up view of the dataset/nodes); 
 	causing image files of the graphical representation of the first set of nodes to be stored in a computer-readable medium; ([0038] of Boys, where the data of simulation is stored in a repository, where the data is an image filed in a graphical representation, as shown in Fig. 7, where the canvas in the model is displayed in the graphical display)
 	Boys does not specifically disclose “the graphical representation of the first portion of the dataset being generated according to a first rendering convention comprising using a hypertext modelling language (HTML) canvas element to render the first set of nodes;” and “wherein updating the graphical representation of the first portion of the dataset is performed according to a second rendering convention comprising rendering the subset of the first set of nodes in a domain object model (DOM).”
[0056]-[0058] of Reesman, displaying a portion of a dataset, such dataset relating to HTML document within a display area and only a portion of the dataset may be displayed at any one time) and wherein updating the graphical representation of the first portion of the dataset is performed according to a second rendering convention comprising rendering the subset of the first set of nodes in a domain object model (DOM).  ([0108]-[0110] of Reesman, when a pre-defined spatial relationship has been determined, e.g., certain child node has been rendered outside of the display area, in order to render the elements within the display, DOM tree is use for the rendering rather than HTML, so that structured document can be more efficiently processed when rendering selection portions [0016] of Reesman)
Boys and Reesman are analogous art because both references concern method of rendering graphical representations of dataset.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Boys’s zooming of graphical representations of dataset using HTML method with data modeling rendering format such as html and DOM as taught by Reesman because doing so to more efficiently render canvas elements instead of using HTML canvas elements ([0180] of Reesman).
 	Boys and Reesman do not specifically disclose “receiving a second user input requesting to view of a second portion of the dataset comprising a second set of nodes, the second set of nodes including a first node that is not included in the first set of nodes and a second node that is included in the first set of nodes; and generating a graphical representation of the second portion of the dataset, the graphical representation of the second portion of the dataset comprising a view of the second set of nodes, wherein the graphical representation of the second portion of the dataset is generated by reusing a first 
However, Mahan discloses receiving a second user input requesting to view of a second portion of the dataset comprising a second set of nodes, the second set of nodes including a first node that is not included in the first set of nodes and a second node that is included in the first set of nodes; ([0092] of Mahan, “When catalog page 600 is requested, the mobile device may determine whether catalog page 600 has similar structures corresponding to main page 500 and/or other pages in the shopping application. Upon determining that the catalog page 600 has similar structures as main page 500, the mobile device may retrieve and reuse the similar structures of catalog page 600 from the DOM of main page 500. In addition, the mobile device may determine that catalog page 600 has structures that are different from main page 500 and may create a DOM for the items unique to catalog page 600.”  Hence when render a different page from the main page, second plurality of DOM nodes/subjects associated with the new catalog page 600 are different than the first plurality of DOM nodes/subject as in the main page ) generating a graphical representation of the second portion of the dataset, the graphical representation of the second portion of the dataset comprising a view of the second set of nodes; ([0050] of the Current specification recites “the data files that are selected by the rendering engine 210 depend on a number of nodes included in the view of the second portion of the graphical representation. In other words, the rendering engine 210 selects as many of the stored data files as are needed to depict the nodes in the second portion of the graphical representation of the dataset.” Hence the DOM reuses as many DOM objects as possible, but not limited to certain number of the DOM objects.   [0093] of Mahan, “For example, the mobile device may determine that the title 604, the listing of items to purchase 608a-608n and/or categories of items 606 have similar structure as features in main page 500 (e.g., title 504, button 502 and listings 506a-506n) and may retrieve and reuse the similar structures from main page 500 DOM. In addition, the mobile device may determine that the name of the title 604, e.g., "New This Week", names for the games 612a-612n, icons for the games 608a-608n, prices for the games 614a-614n, and/or the ratings for the games 616a-616n are unique to catalog page 600, and thus, may create a dynamic DOM for the features that are unique to catalog page 600.”)and wherein the graphical representation of the second portion of the dataset is generated by reusing a first image file of the second node that was included in the first set of nodes, the first image file accessed from the computer-readable medium ([0033] of Mahan, “when a unique instance of a page (for example, an "itemdetail" page) has never been fetched or cached on a computer device, and that instance of the page is requested, the described aspects provide a behavior that results in fetching the page data (for example, including the hyper text markup language (html) or extensible html (xhtml), cascading sheet style (css), and javascript (js)) and creating a static portion of a document object model (DOM) from the xhtml and css. This static portion of the DOM is stored in cache and can be reused. For that page, the js is then executed, resulting in one or more data requests (for example, an XMLHttpRequest (XHR)). The initial js and the handling of each of the one or more responses results in the creating of one or more dynamic portions of the DOM for that instance of the page. Then, when a second instance of the page is requested, the static DOM portion can be reused, and the js is executed for the new query string of the request corresponding to the second instance of the page, resulting in one or more new data requests and the creating of one or more dynamic portions of the DOM for the new instance of the page.” Hence, when the second DOM tree is created when the user request second instance of the page, the DOM includes portion with new data and the dynamic portion of the DOM was not shown in the first view with first plurality of nodes of the DOM and the portion of the static part of the DOM is being reused and re-rendered, further, ([0092] of Mahan, “When catalog page 600 is requested, the mobile device may determine whether catalog page 600 has similar structures corresponding to main page 500 and/or other pages in the shopping application. Upon determining that the catalog page 600 has similar structures as main page 500, the mobile device may retrieve and reuse the similar structures of catalog page 600 from the DOM of main page 500. In addition, the mobile device may determine that catalog page 600 has structures that are different from main page 500 and may create a DOM for the items unique to catalog page 600.”  Hence when render a different page from the main page, second plurality of DOM nodes/objects associated with the new catalog page 600 are different than the first plurality of DOM nodes/objects as in the main page and some of the dynamic/second plurality of DOM nodes/objects are rendered that was not rendered before with the main page of the static/first plurality of DOM nodes/objects)
Boys and Reesman and Mahan are analogous art because both references concern method of rendering graphical representations of dataset.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Boys’s zooming of graphical representations of dataset using HTML method with data modeling rendering format such as html and DOM as taught by Reesman and reusing stored data for displaying nodes when re-rendering taught by Mahan because doing so to improve efficiency in page rendering to save computing power ([0031] of Mahan)

Referring to claim 31, Boys in view of Reesman and Mahan disclose the non-transitory computer-readable medium of claim 30, the operations further comprising: presenting the updated graphical representation of the first portion of the dataset on a display communicatively coupled to a client machine.  ([0216] of Boys, the computing environments can be performed by a machine/client machine by remote processing device that are linked through a communications networks)

 	Referring to claim 32, Boys in view of Reesman and Mahan disclose the non-transitory computer-readable medium of claim 31, the operations further comprising: transmitting the dataset to the client machine via an interface of a server machine.  ([0217] of Boys, the computing environments can be performed by a machine/client machine by remote processing device that are linked through a communications networks from a server [0038] of Boys)

 	Referring to claim 33, Boys in view of Reesman and Mahan disclose the non-transitory computer-readable medium of claim 30, wherein the scaled view includes a subset of the first set of nodes. (Fig. 17 and [0114] of Boys, graphical representation of dataset comprises view of a plurality of nodes, upon the user’s request to zoom in, or scale in to a specific zoom level [0113] of Boys) 	

 	Relevant art:
 	Vano et al (US 20140325345 A1): a computing device may receive web content and select a scaling factor for scaling the web content for presentation on a screen component associated with the computing device.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIMEI JIANG/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145